Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 18-24, 26-27 are allowed because You et al., Pai et al., LEE et al., Choi et al. and Kim et al. appear to be the closest prior art references.  However, theses references fail to teach a first contact etch stop layer disposed between the upper ILD layer and the lower ILD layer; and a power rail conductive plug, wherein the power rail conductive plug comprises a metal core and an intermixing barrier layer lining a sidewall of the metal core, wherein the metal core directly contacts the first contact etch stop layer, as in claim 1; an upper conductive plug disposed in the upper ILD layer and comprising a metal core and an intermixing barrier layer disposed along sidewall surfaces of the metal core; wherein the intermixing barrier layer comprises atoms of the metal core and the upper ILD layer, and wherein a bottommost surface of the intermixing barrier layer overlies a topmost surface of the lower ILD layer, as in claim 18; and the upper conductive plug comprises a metal core metal and an intermixing barrier layer lining an interface of the metal core and the upper ILD layer, and wherein the intermixing barrier layer comprises atoms of the metal core and the upper ILD layer, and wherein a bottommost surface of the intermixing barrier layer overlies a topmost surface of the lower ILD layer, as in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893